Title: Alexander von Humboldt to Thomas Jefferson, 23 September 1810
From: Humboldt, Alexander von
To: Jefferson, Thomas


          
            Monsieur,
            à Paris ce 23 Sept 1810
          
           J’ai l’honneur de Vous offrir la quatrieme et la cinquieme partie de mon ouvrage sur le Mexique comme une faible marque de ma vénération profonde et respectueuse. Quoique ces ouvrages aient été ecrits sous des circonstances peu favorables à la tranquillité de mon esprit, je me flatte que Vous y trouverez l’expression de ces sentimens d’independence que j’ai professés toute ma vie et que je regarde comme un patrimoine qu’on ne pourra pas m’enlever. Je me transporte souvent dans ma pensée a Monticello; je crois voir, à l’ombre paisible d’un Magnolia, l’homme d’état qui a fondé le bonheur d’un monde entier. Les larmes mouillent mes yeux quand je pense que le plus vertueux des hommes est aussi le plus heureux. Car quel bonheur égale celui que Vous devez ressentir, Monsieur, entouré de citoyens laborieux, entreprenans, dignes de la liberté que Vous leur avez conquise et conservée.
           Je n’ai pas besoin de Vous parler de la personne respectable qui Vous transmet l’hommage de mon tendre devouement. Mr Warden  pendant son sejour à Paris, a honoré sa patrie par sa conduite honnête et loyale, par son amour pour les sciences, par l’estime que lui ont porté les gens de bien. J’ignore comment le Géneral Armstrong seul a pu le meconnoitre. Nous esperons que Mr Warden nous sera rendu.
           Je Vous prie, Monsieur, d’agréer l’assurance de mon profond respect. Je reïtere ma priere, de recevoir, en cadeau, de Votre main, Votre ouvrage sur la Virginie. Je le possède depuis 15  ans, mais je voudrois pouvoir montrer à mes amis un exemplaire dans lequel Vous aviez écrit que Vous me le donnez. C’est a quoi aspire ma vanité et je ne m’en defends pas.
          
            
 Humboldt
          
         
          Editors’ Translation
          
            
              Sir,
              Paris 23 September 1810
            
            I am honored to offer you the fourth and fifth part of my work on Mexico as a feeble mark of my profound and respectful veneration. Though these books were written under circumstances unfavorable to my peace of mind, I flatter myself that you will find in them an expression of the independent sentiments I have professed all my life, and which I consider a birthright that cannot be taken from me. My mind often travels to Monticello; I picture in my mind, in the peaceful shade of a magnolia tree, the statesman who established the happiness of the entire world. Tears come to my eyes when I think that the most virtuous man is also the most happy. Indeed, what happiness could equal that which you must feel, Sir, surrounded by hard-working, enterprising citizens, worthy of the freedom you have conquered and maintained for them.
             I do not need to describe the respectable person who conveys my regards and the homage of my tender devotion. Mr. Warden, while in Paris, honored his country by his honest and loyal conduct, by his love of science, and by the regard shown to him by good people. I do not understand how General Armstrong, and he alone, could have failed to appreciate him. We do hope that Mr. Warden will be returned to us.
             Please accept, Sir, the assurance of my profound respect. I reiterate my request to receive as a gift, from your hand, your work on Virginia. I have owned a copy of it for fifteen years, but I would like to be able to show my friends a copy of it which you have inscribed for me. I do not deny that my vanity inspires this request.
            
              
 Humboldt
            
          
        